Case 0:15-bk-12662-DPC   Doc 299 Filed 11/01/18 Entered 11/01/18 09:42:50   Desc
                          Main Document    Page 1 of 7
Case 0:15-bk-12662-DPC   Doc 299 Filed 11/01/18 Entered 11/01/18 09:42:50   Desc
                          Main Document    Page 2 of 7
Case 0:15-bk-12662-DPC   Doc 299 Filed 11/01/18 Entered 11/01/18 09:42:50   Desc
                          Main Document    Page 3 of 7
Case 0:15-bk-12662-DPC   Doc 299 Filed 11/01/18 Entered 11/01/18 09:42:50   Desc
                          Main Document    Page 4 of 7
Case 0:15-bk-12662-DPC   Doc 299 Filed 11/01/18 Entered 11/01/18 09:42:50   Desc
                          Main Document    Page 5 of 7
Case 0:15-bk-12662-DPC   Doc 299 Filed 11/01/18 Entered 11/01/18 09:42:50   Desc
                          Main Document    Page 6 of 7
Case 0:15-bk-12662-DPC   Doc 299 Filed 11/01/18 Entered 11/01/18 09:42:50   Desc
                          Main Document    Page 7 of 7
